Citation Nr: 1125753	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbosacral degenerative disc disease with left leg pain for the period from January 22, 2008 to October 28, 2009.

2.  Entitlement to an evaluation in excess of 40 percent for lumbosacral degenerative disc disease with left leg pain since October 29, 2009.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a lung disorder, claimed as tuberculosis and chronic chest pain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1983, and from March 1985 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

A November 2009 supplemental statement of the case announced the RO's decision to increase to 40 percent disabling the evaluation for lumbosacral degenerative disc disease with left leg pain effective from October 29, 2009.  The appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Between January 22, 2008 and October 28, 2009, lumbosacral degenerative disc disease with left leg pain was not manifested by forward thoracolumbar flexion less than 61 degrees, or by a combined range of motion less than 121 degrees.  Since October 29, 2009, lumbar degenerative disc disease has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  A right knee disability is not shown to be etiologically related to service.

3.  A left knee disability is not shown to be etiologically related to service.

4.  A sinus disorder is not shown to be etiologically related to service.

5.  A lung disorder, to include tuberculosis and chronic chest pain, is not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  For the period of January 22, 2008 to October 28, 2009, lumbosacral degenerative disc disease with left leg pain did not meet the schedular criteria for an evaluation in excess of 10 percent.  Since October 29, 2009, lumbosacral degenerative disc disease with left leg pain has not met the schedular criteria for an evaluation in excess of 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5242 (2010).

2.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A sinus disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  A lung disorder, to include tuberculosis and chronic chest pain, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondences dated in February 2008 and March 2009 of the information and evidence needed to substantiate and complete his claim.  

VA has fulfilled its duty to assist the Veteran in obtaining indentified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
Increased Evaluation - Lumbosacral Degenerative Disc Disease with Left Leg Pain  Governing Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods, and that is why the Board addresses the Veteran's claims on the basis of the distinct time periods shown by the evidence. 

Disabilities of the spine, such as a lumbosacral degenerative disc disease, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  A general rating formula evaluates diseases and injuries of the spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 20 percent evaluation is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Background and Analysis

Historically, service connection for lumbosacral degenerative disc disease with left leg pain was granted in a June 1989 rating decision and a 10 percent disability evaluation was assigned, effective June 1, 1988.  The current 40 percent evaluation was assigned in November 2009, effective October 29, 2009.  

The Veteran was afforded a VA examination of his spine in December 2008.  He reported decreased motion, stiffness, weakness, and moderate daily, achy pain.  He further reported that there were no flare-ups or incapacitating episodes.  Upon examination forward thoracolumbar flexion was measured to 85 degrees; extension was to 15 degrees; left lateral flexion and rotation were both measured to 35 degrees; and right lateral flexion and rotation were both measured to 30 degrees.  The examiner noted that there was no objective evidence of pain or any additional limitation following repetitive motion.  The diagnosis was lumbar degenerative disc disease.  

The Veteran submitted various private treatment records which reveal complaints of low back pain.  These records, however, do not include range of motion measurements, and the effects of pain is not noted.  

On October 29, 2009, the Veteran underwent an additional VA spinal examination.  The Veteran reported experiencing daily low back pain of a five on a scale of one to 10.  There was no radiating pain, weakness, stiffness, fatigability, or decrease in endurance.  He denied having flare-ups, but stated that he occasionally used a cane due to his back.  He also reported pain with excessive bending and occasional difficulty putting on his shoes and socks.  Upon examination, there was tenderness to palpation over the right paravertebral musculature to the lower lumbar spine.  Range of motion study revealed 10 degrees of flexion, extension, bilateral lateral flexion, and bilateral rotation with pain.  There was no additional limitation of motion with repetition.  

After carefully, reviewing the evidence of record, the Board finds that prior to October 29, 2009 an evaluation in excess of 10 percent is not warranted.  In order to warrant an evaluation in excess of 10 percent lumbosacral degenerative disc disease with left leg pain must be manifested by forward thoracolumbar flexion not greater than 60 degrees.  There is no evidence prior to the October 29, 2009 VA examination that the Veteran had forward flexion measuring less than 61 degrees or a combined range of motion less than 121 degrees.  Further, there is no evidence that the disorder was manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

As of October 29, 2009, the Veteran's lumbosacral degenerative disc disease with left leg pain warranted a 40 percent rating.  The evidence shows that at the October 29, 2009, examination all of the Veteran's ranges of motion measurements were at 10 degrees.  There is, however, no competent evidence that at any point during the period of appeal the Veteran's lumbosacral degenerative disc disease with left leg pain was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  As such, an evaluation in excess of 40 percent is not in order since October 29, 2009.

The Board acknowledges the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), however, it bears repeating that by regulation the general rating criteria for spinal disorders are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2010).

The symptoms presented by the Veteran's lumbosacral degenerative disc disease with left leg pain are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's lumbosacral degenerative disc disease with left leg pain necessitated frequent hospitalization, or has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In light of the foregoing, entitlement to an evaluation in excess of 10 percent prior to October 29, 2009, and entitlement to an evaluation in excess of 40 percent since October 29, 2009, for lumbosacral degenerative disc disease with left leg pain is denied.  

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection
 
The Veteran contends that he is entitled to service connection for a bilateral knee disability, a sinus disorder, and a lung disorder, claimed as tuberculosis and chronic chest pain.  
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish entitlement to direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Bilateral Knee Disabilities

Service treatment records show that the Veteran was treated for a possible right knee strain/sprain in August 1972; however, there is no other treatment shown in the remainder of the service treatment records for a right knee disability.  The service treatment records are negative for any treatment of a left knee disability.  

Private treatment records from February through November 2002 reveal complaints of and treatment for left knee pain and swelling.  In February 2002, the appellant reported that his left knee pain began two weeks prior.  July 2002 records reveal that the Veteran was diagnosed with a left knee medial meniscal tear and grade III chondromalacia of the medial femoral condyle.  He underwent a partial left knee medial meniscectomy and a chondroplasty of the medial femoral condyle.  

There are no post service treatment records showing any right knee treatment, disability, or injury.  

The Veteran was afforded a VA examination of his knees in October 2009.  The Veteran reported daily, diffuse left knee pain, and mild right knee pain.  There was no radiating pain, weakness, stiffness, swelling, heat, redness, instability, giving-way, locking, fatigability, or decrease in endurance reported for either knee.  Additionally, no flare-ups were reported.  The Veteran stated that at times he need to use a cane because of his left knee.  The Veteran did not report any specific injury to either knee from his time of service.  The examiner noted review of the claims file and the available medical records.  There were no dislocations, sublaxation, or inflammatory arthropathy.  Nor were there periods of incapacitation under the orders of a healthcare provider.  Physical examination led to diagnoses of left knee degenerative joint disease per review of medical records in the claims file, and an unremarkable right knee.  The examiner opined that the knee disability was not secondary to military service based on review of the service treatment records, the appellant's DD 214, and questions of the Veteran about his specific service duties. 

After a careful review of the evidence of record, the Board finds that entitlement to service connection for bilateral knee disabilities is not warranted.  Although the Veteran received treatment in service on one occasion for a possible right knee strain/sprain, his in-service complaints were not of a chronic nature in-service that would support a grant of service connection.  There is no evidence of a continuity of symptoms post service.  Indeed, there is no evidence of any current right knee disorder, let alone any medical evidence linking a current right knee disorder to service.  

As for the Veteran's left knee there is no evidence of treatment, complaints, or diagnosis in service to relate to any current left knee pathology.  The competent evidence of record does not clinically link any current left knee disability to service.  The only medical opinion on point, that of the October 2009 examiner stated that the left knee disability was not secondary to the Veteran's military service.  Without competent evidence linking a left knee disorder to service, service connection cannot be granted.  

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal

The claims are denied.  

Sinus Disorder

Service treatment records reveal that the Veteran was seen in April 1988 for cold like symptoms and was diagnosed with rhinitis.  He was seen other times for cold like symptoms but no pertinent diagnosis was rendered.  The Veteran's April 1988 separation examination revealed swelling of the left nasal mucosa but a pertinent diagnosis was not noted.

Post service, there is no record of current treatment, or diagnosis of a sinus disorder.  An October 2009 VA examination noted that the Veteran's only complaint was intermittent nasal stuffiness.  Following that examination the Veteran was diagnosed with an unremarkable nose, sinus, pharynx, and larynx.  The examiner stated that because that the Veteran was only seen for isolated episodes of cold like symptoms, and only treated once for rhinitis, his current complaint was not secondary to his military service.

After a review of the evidence of record, the Board finds that entitlement to service connection for a sinus disorder is not warranted.  

The Veteran was never treated for or diagnosed with a chronic sinus disorder in-service, and currently he is not diagnosed with a chronic sinus disorder.  There is no competent evidence linking a current sinus disorder to service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Therefore, as the competent evidence in the claim does not establish that the Veteran currently has a sinus disorder, and as there is no competent evidence linking a current sinus disorder to service, the claim fails.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lung Disorder

Service treatment records reveal that in January 1972, the Veteran was seen for chest pain related to a viral disorder.  There is no indication that this was related to any pulmonary or lung condition.  Service treatment records are negative for any complaints, treatment, or diagnosis or a chronic lung disorder or any pulmonary pathology, to include tuberculosis.  

Post service, a January 2007 private treatment note reveals that the Veteran presented with a history of probable asthma manifested by recurrent bouts of wheezing and shortness of breath.  These symptoms were improved with asthma medication.  The Veteran denied any chest pain, shortness of breath, or symptoms of pulmonary compromise.  

The Veteran was afforded a VA examination in October 2009.  He denied having a productive cough, sputum, hemoptysis, or anorexia.  There was no dyspnea reported on exertion.  He reported to be on medication due to a diagnosis of asthma from a private physician.  He stated that the medication was efficacious and he was not using any other treatment.  Following examination the examiner diagnosed asthma.  The examiner opined that due to the absence of a diagnosis of asthma in the service treatment records, in light of a normal retirement physical without respiratory complaint, and in view of the fact that the Veteran was only treated in service for a few episodic upper respiratory infections, the appellant's current asthma was not secondary to military service.  There is no competent evidence to the contrary.

After a review of the evidence of record, the Board finds that entitlement to service connection for a lung disorder claimed as tuberculosis and chronic chest pain is not warranted.  

The Board acknowledges that the Veteran was treated for upper respiratory infections in service but he was never diagnosed with any chronic pulmonary disorder.  While the Veteran is competent to state that he had problems breathing in-service, he is not competent to state that his current respiratory disorder, i.e., asthma, is related to service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board finds no evidence in service or following regarding any treatment, complaints, or diagnosis of tuberculosis.  There is no evidence that asthma developed in service.  There is also no competent evidence linking asthma to any incident or injury of service.  The Veteran's asthma was first diagnosed in January 2007, nearly 20 years following his active service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Additionally, the only medical opinion on point preponderates against a relationship between the Veteran's asthma and his military service.  

There is no competent evidence of record causally linking asthma to the appellant's active service.  Without any medical record linking a pulmonary disorder to service, the Board finds contentions regarding a continuing of symptomatology to lack credibility.  Finally, the Veteran is not competent to offer a medical opinion addressing the etiology of any current respiratory disorder.  

Thus, the Board is constrained to find the preponderance of the evidence against the claim.  38 C.F.R. § 3.303.  As such, the claim must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for lumbosacral degenerative disc disease with left leg pain for the period from January 22, 2008 to October 28, 2009 is denied.

Entitlement to an evaluation in excess of 40 percent for lumbosacral degenerative disc disease with left leg pain for the period from October 29, 2009, is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a sinus disorder is denied.  


Entitlement to service connection for a lung disorder, to include tuberculosis and chronic chest pain, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


